1
2                                                                             O
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11   CORALEE S. J.,                                      Case No. 2:18-cv-07386-KES
12                   Plaintiff,
                                                       MEMORANDUM OPINION AND
13       v.
                                                              ORDER
14   NANCY A. BERRYHILL, Acting
     Commissioner of Social Security,1
15
                     Defendant.
16
17                                                I.
18                                       BACKGROUND
19            Plaintiff Coralee S. J. (“Plaintiff”) applied for Social Security Disability
20   Insurance Benefits (“DIB”) on December 10, 2015, alleging disability
21   commencing November 23, 2015. Administrative Record (“AR”) 134-36. On
22   February 22, 2017, an Administrative Law Judge (“ALJ”) conducted a hearing at
23   which Plaintiff, who was represented by counsel, appeared and testified, as did a
24   vocational expert (“VE”). AR 27-62. On August 25, 2017, the ALJ issued an
25   unfavorable decision. AR 15-23. The ALJ found that Plaintiff suffered from the
26            1
            Effective November 17, 2017, Ms. Berryhill’s new title is “Deputy
27   Commissioner for Operations, performing the duties and functions not reserved to
     the Commissioner of Social Security.”
28

                                                  1
1    medically determinable severe impairments of degenerative disc disease of the
2    lumbosacral spine; arthritis of the lower back, right hip, and right hand;
3    degenerative disc disease of the cervical spine; and obesity. AR 22. Despite these
4    impairments, the ALJ found that Plaintiff had a residual functional capacity
5    (“RFC”) to perform a limited range of light work. As relevant here, the ALJ found
6    that Plaintiff could only engage in “occasional” operation of hand controls,
7    handling, and fingering with her right hand, but imposed no restrictions on use of
8    her left hand. Id. In Social Security terminology, the term “occasional” means up
9    to one-third of an eight-hour workday, whereas “frequent” means between one-
10   third and two-thirds of the workday. See Social Security Ruling (“SSR”) 96-9p,
11   1996 WL 374185; SSR 83-10, 1983 WL 31251.
12         Based on the RFC analysis and the VE’s testimony, the ALJ found that
13   Plaintiff could not do her past relevant work, but could work as an information
14   clerk, Dictionary of Occupational Titles (“DOT”) 237.367-018, or parking lot
15   attendant, DOT 915.473-010. AR 21-23, 56. The ALJ concluded that Plaintiff is
16   not disabled. AR 23.
17                                             II.
18                                  ISSUE PRESENTED
19         This appeal presents the sole issue of whether the ALJ properly resolved the
20   asserted conflict between the DOT and the VE’s testimony that a hypothetical
21   worker with Plaintiff’s RFC could work as an information clerk or parking lot
22   attendant. (Dkt. 21, Joint Stipulation [“JS”] at 4.)
23         Per the DOT, working as an information clerk involves providing travel
24   information to bus or train passengers. Clerks need to answer questions, describe
25   routes, quote rates, and furnish timetables. The work requires occasional fingering
26   and frequent handling with low manual dexterity and medium finger dexterity.
27   DOT 237.367-018.
28         Per the DOT, working as a parking lot attendant involves driving and
                                                     2
1    parking cars, placing numbered tags on windshields and handing similar tags to
2    customers, collecting fees, and patrolling the parking area to prevent theft. The
3    work requires “frequent” handling and fingering with low finger dexterity and
4    medium manual dexterity. DOT 915.473-010.
5          The DOT does not state whether its handling and fingering requirements are
6    unilateral or bilateral. Plaintiff contends that “common experience” demonstrates
7    that someone limited to “occasional” handling and fingering with her dominant
8    right hand cannot do these jobs as described by the DOT.
9                                            III.
10                                     DISCUSSION
11      The ALJ’s Duty to Resolve Conflicts between the DOT and VE.
12         An ALJ may not rely on a VE’s testimony regarding the requirements of a
13   job without first inquiring whether the testimony conflicts with the DOT.
14   Massachi v. Astrue, 486 F.3d 1149, 1152-53 (9th Cir. 2007) (citing SSR 00-4p). If
15   there is a conflict between the VE’s testimony and the DOT, an ALJ must
16   determine whether there is a reasonable explanation for the deviation. Id.
17   Reasonable explanations for deviating from the DOT include that the DOT “does
18   not provide information about all occupations, information about a particular job
19   not listed in the [DOT] may be available elsewhere, and the general descriptions in
20   the [DOT] may not apply to specific situations.” Id. at 1153, n.17 (citing SSR 00-
21   4p). “The procedural requirements of SSR 00-4p ensure that the record is clear as
22   to why an ALJ relied on a vocational expert’s testimony ….” Id. at 1153.
23         The Ninth Circuit has not addressed in a published decision the question of
24   whether an apparent conflict with the DOT arises when the DOT is silent as to a
25   particular mental or physical requirement. Unpublished decisions go each way.
26   Compare Dewey v. Colvin, 650 Fed. App’x 512, 514 (9th Cir. 2016) (finding no
27   conflict between sit/stand option and DOT because “the DOT is silent on whether
28   the jobs in question allow for a sit/stand option”) and Buckner-Larkin v. Astrue,
                                                 3
1    450 Fed. App’x 626, 628-29 (9th Cir. 2011) (finding “conflict” between at-will
2    sit/stand option and DOT was adequately addressed by VE based on VE’s own
3    research and experience). This Court adopts a case-by-case approach. See Wester
4    v. Colvin, 2015 WL 4608139, *5 (C.D. Cal. July 31, 2015) (“[W]hen a VE relies
5    on a functional limitation about which the DOT is silent or unclear, a conflict may
6    exist depending upon the circumstances of the case.”).
7          For example, in Gutierrez v. Colvin, 844 F.3d 804, 807 (9th Cir. 2016), the
8    Ninth Circuit found no “obvious or apparent” conflict that triggered the ALJ’s duty
9    to inquire further where the VE opined that a claimant precluded from overhead
10   reaching with her right arm could work as a cashier, where the DOT description
11   required frequent reaching but did not specify in what direction. The Ninth Circuit
12   reasoned that it was “unlikely and unforeseeable” that a cashier would need to
13   reach overhead, and even more rare for one to need to reach overhead with both
14   arms. Id. at 808-09, n.2.
15         In contrast, the Ninth Circuit found a conflict in Lamear v. Berryhill, 865
16   F.3d 1201 (9th Cir. 2017). The claimant was limited to “occasional” handling and
17   fingering with his left hand. Id. at 1203. The Ninth Circuit reasoned, “Contrary to
18   the facts in Gutierrez, we cannot say that, based on common experience, it is likely
19   and foreseeable that an office helper, mail clerk, or parking lot cashier2 with
20   limitations on his ability to ‘handle, finger and feel with the left hand’ could
21   perform his duties.” Id. at 1205. As tasks from the DOT’s job description
22   generally requiring the use of two hands, the Ninth Circuit gave as examples
23   “opening and sorting mail, stuffing envelopes, distributing paperwork, and
24   counting change.” Id.
25
26
           2
27          The parking lot cashier job is DOT 211.462-010. Lamear, 865 F.3d at
     1204. It is not the same as the parking lot attendant job.
28
                                                  4
1       Analysis.
2          Plaintiff argues that an information clerk “must be able to write with a
3    quality commensurate with writing reports and essays with proper format [and]
4    grammar.” (JS at 6, citing DOT.) She also argues that a parking lot attendant
5    “must have the ability to write in sentences with appropriate grammar and details
6    such as numbers and addresses.” (Id. at 7-8.) Because she writes with her right
7    hand, she argues that having to write for more than one-third of her work day
8    would tire her hand, make her writing illegible, and conflict with her RFC. (Id.)
9          The DOT provides ratings for the math, language, writing, and speaking
10   skills required for each job. It identifies writing skills needed by an information
11   clerk as, “Write reports and essays with proper format, punctuation, spelling, and
12   grammar, using all parts of speech.” The required math skills are, “Add, subtract,
13   multiply, and divide all units of measure. Perform the four operations with like
14   common and decimal fractions. Compute ratio, rate, and percent. Draw and
15   interpret bar graphs. Perform arithmetic operations involving all American
16   monetary units.” DOT 237.367-018. For work as a parking lot attendant, the
17   required writing skills are, “Print simple sentences containing subject, verb, and
18   object, and series of numbers, names, and addresses.” The required math skills
19   are, “Add and subtract two-digit numbers. Multiply and divide 10's and 100's by 2,
20   3, 4, 5. Perform the four basic arithmetic operations with coins as part of a dollar.
21   Perform operations with units such as cup, pint, and quart; inch, foot, and yard; and
22   ounce and pound.” DOT 915.473-010.
23         These ratings address the mental skills needed to perform each job
24   successfully and do not suggest that x hours/week will be spent on the listed tasks.
25   Even if an information clerk needs writing skills commensurate with writing essays
26   and math skills commensurate with drawing bar graphs, that does not mean that an
27   information clerk will spend an appreciable percentage of each workday writing
28   essays or drawing bar graphs. Rather, the typical tasks of each job are listed in the
                                                 5
1    first part of the DOT’s job description. Neither job description includes any tasks
2    that would involve prolonged writing. This is consistent with common experience.
3          Plaintiff also argues that some core tasks of each job, as identified in the
4    DOT’s job description, generally require using both hands. For example, based on
5    common experience, sorting through travel literature would require using both
6    hands. (JS at 6.) Separating numbered tags from key rings would require using
7    both hands. (JS at 7.) While this may be so, Plaintiff has not demonstrated that
8    these tasks would comprise more than one-third of the workday. Based on
9    common experience, other tasks that do not require using both hands (such as
10   talking to customers, answering questions, giving oral directions, driving, and
11   patrolling) would comprise at least two-thirds of the workday. Therefore, no
12   apparent conflict exists between the DOT and the VE’s testimony, and the ALJ did
13   not err by failing to obtain an explanation. See McConnell v. Astrue, No. 08-667,
14   2010 WL 1946728, at *7 (C.D. Cal. May 10, 2010) (holding that no conflict
15   existed between information clerk position and RFC that precluded claimant from
16   any fingering with one hand); but see Lor v. Comm’r of Soc. Sec., No. 15-0548,
17   2017 WL 1037612, at *10 (E.D. Cal. Mar. 17, 2017) (holding that it was unclear
18   whether parking lot attendant position required frequent handling with both hands
19   and remanding to resolve this and other conflicts).
20                                            IV.
21                                     CONCLUSION
22         For the reasons stated above, IT IS ORDERED that judgment shall be
23   entered AFFIRMING the decision of the Commissioner.
24
25   DATED: May 13, 2019
26                                                   ______________________________
                                                     KAREN E. SCOTT
27                                                   United States Magistrate Judge
28
                                                 6
